            Case 1:19-cv-09362-LJL Document 17 Filed 04/24/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
 OMAR PINKSTON, individually and on
 behalf of all others similarly situated,            No. 19-cv-09362-LJL

                         Plaintiff,                  CASE MANAGEMENT PLAN AND
                                                     SCHEDULING ORDER
          - against –

 WHOLE FOODS MARKET GROUP, INC.

                         Defendant.



     LEWIS J. LIMAN, United States District Judge:
This Civil Case Management Plan and Scheduling Order is submitted by the parties in
accordance with Federal Rule of Civil Procedure 26(f)(3):
1.       All parties [consent _____ / do not consent __X__ ] to conducting all further
         proceedings before a United States Magistrate Judge, including motions and trial. 28
         U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
         consequences. [If all parties consent, the remaining paragraphs need not be completed.]
2.       The parties [have __X_ / have not _____] conferred pursuant to Federal Rule of Civil
         Procedure 26(f).
3.       The parties [have __X_ / have not _____] engaged in settlement discussions.
4.       Any motion to amend or to join additional parties shall be filed no later than October 15,
         2020. [Absent exceptional circumstances, a date not more than thirty (30) days following
         the initial pretrial conference.] Note: Pursuant to Paragraph 3(B) of the Court’s Individual
         Practices in Civil Cases, the Court will deny a motion to dismiss, as moot, without prior
         notice to the parties, if a plaintiff amends its pleading without objection from the
         defendant. The moving party may then (a) file an answer; (b) file a new motion to
         dismiss; or (c) submit a letter-motion stating that it relies on the initially-filed motion to
         dismiss in which event the Court will treat the initially-filed motion to dismiss as a new
         motion to dismiss the amended pleading.
         Pursuant to Paragraph 2(J) of the Court’s Individual Practices in Civil Cases, parties may
         extend the deadlines set forth in Local Civil Rule 6.1 by an agreed-upon schedule, which
         shall govern as long as it is disclosed to the Court in a letter accompanying the initial
         motion. At the Initial Pretrial Conference, parties should come prepared to discuss a
         proposed briefing schedule for any anticipated motion.
          Case 1:19-cv-09362-LJL Document 17 Filed 04/24/20 Page 2 of 6



5.     Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
       be completed no later than May 15, 2020. [Absent exceptional circumstances, a date not
       more than fourteen (14) days following the initial pretrial conference.]
6.     All fact discovery related to class certification is to be completed no later than May 17,
       2021.* [A date not more than one hundred twenty (120) days following the initial pretrial
       conference, unless the Court finds that the case presents unique complexities or other
       exceptional circumstances.]
       *The parties request that an additional 90 days of fact discovery be allowed after the
       Court rules on Plaintiff’s anticipated motion for class certification. This discovery
       would address issues needed for summary judgment or trial based on the Court’s
       certification ruling.
       Defendant’s Position:
       Defendant requests a stay of discovery until its pleading challenges are resolved.
       The parties should have a better understanding of the remaining claims, if any, once
       the pleadings are settled and can focus their discovery to the issues presented in the
       operative pleading.
       Plaintiff’s Position:
       Plaintiff opposes any requests for a stay. The complaint as currently pled is
       sufficient to put Defendant on notice as to the claims and issues in the case. A stay
       of discovery will only cause delay and docket congestion.
7.     The parties are to conduct discovery in accordance with the Federal Rules of Civil
       Procedure and the Local Rules of the Southern District of New York. The following
       interim deadlines may be extended by the parties on consent without application to the
       Court, provided that the parties meet the deadline for completing fact discovery set forth
       in Paragraph 6 above.
                   NOTE ON COVID-19 EMERGENCY PROCEDURES:
Until further notice, and pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all depositions may be
taken via telephone, videoconference, or other remote means, and may be recorded by any
reliable audio or audiovisual means. This does not dispense with the requirements set forth in
Fed. R. Civ. P. 30(b)(5), including the requirement that, unless the parties stipulate otherwise, the
deposition be “conducted before an officer appointed or designated under Rule 28,” and that the
deponent be placed under oath by that officer. For avoidance of doubt, a deposition will be
deemed to have been conducted “before” an officer so long as that officer attends the deposition
via the same remote means (e.g., telephone conference call or video conference) used to connect
all other remote participants, and so long as all participants (including the officer) can clearly
hear and be heard by all other participants.
 Nothing in the above-mentioned rule prevents parties from seeking to modify any pretrial
schedule in light of the COVID-19 pandemic (or for any other good cause). Prior to seeking
            Case 1:19-cv-09362-LJL Document 17 Filed 04/24/20 Page 3 of 6



such relief, the parties must, as always, attempt to meet and confer (via remote means) in a good
faith effort to reach agreement.
 Parties are instructed to consult the Court’s COVID-19 Emergency Individual Practices in Civil
and Criminal Cases for additional guidance on procedures in place at this time.
       a.      Initial requests for production of documents shall be served no later than 30 days
               after a ruling on Defendant’s anticipated motion to dismiss.
       Plaintiff’s Position:
       It is Plaintiff’s position that the parties may serve their requests for production of
       documents earlier, and can do so at any time now that the Parties have conducted
       their Federal Civil Procedure Rule 26(f) conference. The very latest a party must
       serve the requests for production of documents is no later than 30 days after a
       ruling on a motion to dismiss. Plaintiff also opposes any stay of discovery. The
       complaint as currently pled is sufficient to put Defendant on notice as to the claims
       and issues in the case. A stay of discovery will only cause delay and docket
       congestion.
       Defendant’s Position:
       Defendant does not dispute Plaintiff’s right to seek discovery under the Federal
       Rules of Civil Procedure, which is why Defendant is requesting that the Court stay
       discovery until the pleadings are settled.
       b.      Interrogatories pursuant to Rule 33.3(a) of the Local Rules of the Southern
               District of New York shall be served no later than 30 days after a ruling on
               Defendant’s anticipated motion to dismiss. [Absent exceptional
               circumstances, a date not more than thirty (30) days following the initial pretrial
               conference.] No Rule 33.3(a) interrogatories need to be served with respect to
               disclosures automatically required by Federal Rule of Civil Procedure 26(a).
       Plaintiff’s Position:
       Please see Plaintiff’s response to 7a.
       Defendant’s Position:
       Please see Defendant’s response to 7a.
       c.      Unless otherwise ordered by the Court, contention interrogatories should be
               served consistent with Rule 33.3(c) of the Local Rules of the Southern District of
               New York.
       d.      Depositions shall be completed by May 15, 2021.
       e.      Requests to Admit shall be served no later than 60 days after a ruling on
               Defendant’s anticipated motion to dismiss.
        Case 1:19-cv-09362-LJL Document 17 Filed 04/24/20 Page 4 of 6



      Plaintiff’s Position:
      Please see Plaintiff’s response to 7a.
      Defendant’s Position:
      Please see Defendant’s response to 7a.
8.    All expert discovery, including disclosures, reports, production of underlying documents,
      and depositions shall be completed by November 19, 2021 with respect to class
      certification. The deadline for non-class certification expert discovery shall be
      completed within 90 days of the Court’s ruling on Plaintiff’s motion for class
      certification. [Absent exceptional circumstances, a date forty-five (45) days from the
      completion of fact discovery.]
9.    All discovery shall be completed no later than 90 days after the Court’s ruling on
      Plaintiff’s motion for class certification.
10.   The proposed joint pretrial order shall be submitted on ECF in accordance with the
      Court’s Individual Practices in Civil Cases and Federal Rule of Civil Procedure 26(a)(3)
      no later than 180 days after the Court’s ruling on Plaintiff’s motion for class
      certification.
11.   A post-discovery status conference shall be held on a date to be set 90 days after the
      Court’s ruling on Plaintiff’s motion for class certification.
12.   Any motion for summary judgment must be filed no later than 90 days after the Court’s
      ruling on Plaintiff’s motion for class certification. [Absent exceptional circumstances,
      a date fourteen (14) days from the completion of all discovery.]
13.   This case [is X / is not _____] to be tried to a jury.
14.   The parties have conferred and their present best estimate of the length of trial is 14
      days.**
      **Defendant reserves the right to adjust this estimate based on the number and type of
      claims remaining after anticipated pleading challenges and the Court’s ruling on the
      anticipate class certification motion.
15.   Counsel for the parties propose the following alternative dispute resolution mechanism
      for this case:
      a. _____ Referral to a Magistrate Judge for settlement discussions.
      b. _____ Referral to the Southern District’s Mediation Program.
      c. X ___ Retention of a private mediator.
      The use of any alternative dispute resolution mechanism does not stay or modify any date
      in this Order.
        Case 1:19-cv-09362-LJL Document 17 Filed 04/24/20 Page 5 of 6



16.   Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
      Federal Rule of Civil Procedure 26(f)(3), are set forth below.
      Defendant’s Position:
      Defendant intends to file a motion to dismiss under Fed. R. Civ. P. 12 in response to
      the Complaint. Defendant, therefore, requests the Court delay the entry of a Case
      Management Plan and Scheduling Order and stay discovery until after its pleading
      challenges are resolved. The parties should have a better understanding of the
      remaining claims, if any, once the pleadings are settled and can prepare a more
      accurate and effective case plan and schedule.
      Plaintiff’s Position:
      Plaintiff opposes any stay of discovery or the delay of entry of a Case Management
      Plan and Scheduling Order. The complaint as currently pled is sufficient to put
      Defendant on notice as to the claims and issues in the case. A stay of discovery will
      only cause delay and docket congestion.
      Joint Position of Both Plaintiff and Defendant:
      The Parties anticipate that discovery will require a Confidentiality Order, ESI
      Protocols and a Rule of Evidence 502 agreement. The parties will submit a
      proposed confidentiality order for the Court’s consideration that will govern the
      treatment of confidential information that may be produced during the course of
      this litigation, which will include their proposed Rule 502 agreement. The parties
      will also submit proposed ESI Protocols after initial written discovery has been
      served and they have had the opportunity to evaluate what ESI may be required for
      complete responses.
         Case 1:19-cv-09362-LJL Document 17 Filed 04/24/20 Page 6 of 6




Counsel for the Parties:
 REESE LLP                                     BLAXTER | BLACKMAN LLP

/s/ Michael R. Reese                           /s/ Brian R. Blackman
Michael R. Reese                               Brian R. Blackman
100 West 93rd Street, 16th Floor               David P. Adams
New York, New York 10025                       601 California Street, Suite 1505
Telephone: (212) 643-0500                      San Francisco, California 94108
Email: mreese@reesellp.com                     Telephone: (415) 500-7700
                                               Facsimile: (415) 766-4255
SHEEHAN & ASSOCIATES, P.C.                     Email: bblackman@blaxterlaw.com
Spencer Sheehan                                        dadams@blaxterlaw.com
505 Northern Boulevard, Suite 311
Great Neck, New York 11021                     Counsel for Defendant
Telephone: (516) 303-0552
Email: spencer@spencersheehan.com


Counsel for Plaintiff and the Proposed Class




Dated: __________________
       New York, New York
                                          ________________________________
                                          LEWIS J. LIMAN
                                          United States District Judge
